Fourth Court of Appeals
                                  San Antonio, Texas
                                        February 3, 2021

                                      No. 04-19-00763-CV

                IN THE INTEREST OF B.P.S., H.R.S. and D.G.S., Children

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 19-04-25687-CV
                          Honorable Kelley Kimble, Judge Presiding

                                           ORDER
        In accordance with this court’s opinion of this date, this appeal is DISMISSED for want of
jurisdiction. Costs of appeal are taxed against appellant.

       It is so ORDERED on February 3, 2021..



                                                            _____________________________
                                                            Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2021.

                                                            _____________________________
                                                            Michael A. Cruz, Clerk of Court